Citation Nr: 0926888	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  05-35 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent 
for diabetes mellitus, type II.

3.  Entitlement to an initial rating greater than 10 percent 
for hypertension.

4.  Entitlement to an initial rating greater than 30 percent 
for diabetic retinopathy with glaucoma of the bilateral eyes.

5.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right upper extremity.

7.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the left lower extremity.

8.  Entitlement to an initial rating greater than 10 percent 
for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1968 to December 1969, to include service in Vietnam from 
September 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from July 2005 and December 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The Veteran had a hearing before the 
Board in January 2009 and the transcript is of record.

The issues concerning the Veteran's retinopathy with glaucoma 
of the eyes and bilateral upper and lower extremities 
peripheral neuropathy are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1.  The Veteran's PTSD has not been medically attributed to 
any verified in-service stressful incident.

2.  The Veteran's service-connected diabetes mellitus 
requires the daily use of insulin and a restricted diet, but 
the clinical evidence does not show that his diabetes 
requires regulation of activities, as his physician 
recommends a regular exercise routine and does not note any 
restrictions of regular activities.

3.  The Veteran's hypertension predominantly results in a 
diastolic pressure no worse than 87, a systolic pressure no 
worse than 187, and is well controlled by medication.


CONCLUSIONS OF LAW

1.  The Veteran's PTSD was not incurred in or aggravated by 
any verified incident of active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).

2. The schedular criteria for an initial disability rating 
greater than 20 percent for diabetes mellitus have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.119 
Diagnostic Code 7913 (2008).

3.  The schedular criteria for an initial disability rating 
greater than 10 percent for hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in February 2005 and May 2008.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The May 2008 letter explained 
how disability ratings and effective dates are determined.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the recent decision Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), the Court held that, with respect to increased 
rating claims, section 5103(a) notice requires, at a minimum, 
that the Secretary notify the Veteran that, to substantiate a 
claim, the Veteran must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in the severity of the disability and the effect the 
worsening has on the Veteran's employment and daily life.  
Notice may also need to include the specific Diagnostic Code 
under which the Veteran is rated if entitlement to a higher 
disability rating would not be satisfied by the Veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability.

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating and 
effective date have been assigned, the claim of service 
connection has been more than substantiated, as it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Furthermore, once a 
claim for service connection has been substantiated, the 
filing of a notice of disagreement with the rating of the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  In line with the above 
reasoning, Vazquez-Flores v. Peake (dealing with providing 
additional notice in cases of increased ratings) does not 
apply to initial rating and effective date claims because 
VA's VCAA notice obligation was satisfied when the RO granted 
the Veteran's claim for service connection.  22 Vet. App. 37 
(2007).  In any case, however, the RO provided the notice 
described in Vazquez-Flores v. Peake in a May 2008 letter.  
See Vazquez-Flores, 22 Vet. App. at 37. 

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to the Veteran's PTSD claim, the Board concludes 
an examination is not needed because the only evidence 
indicating the Veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court has also held, in circumstances similar to this, 
where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the Veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

With regard to the increased rating claims on appeal, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
2005 and 2007.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's diabetes or hypertension.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2005 and 2007 VA examination reports are thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examinations in this case are adequate 
upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  


Service Connection (PTSD)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV)). 

The Veteran alleges he has PTSD as a result of his service in 
Vietnam.  The Veteran indicates he served as a supply truck 
driver bringing and replenishing supplies to soldiers in 
combat, but concedes he was not involved in combat directly 
himself.  Rather, he alleges his MOS exposed him to dead 
bodies of soldiers and civilians, to include women and 
children, as well as incoming fire.  Overall, while in 
Vietnam he felt conflicted with the justification of invading 
the country and had a difficult time coping with his 
surroundings.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of any psychiatric 
condition.  Indeed, the Veteran concedes he never sought in-
service treatment for his conflicting feelings. 

After service, the Board acknowledges that the Veteran has 
received some medical diagnoses of PTSD, attributed to his 
account of his military service.  His current VA outpatient 
treatment records show a diagnosis of PTSD as early as 2005.  
Initially, a January 2005 PTSD screening was negative, but 
the Veteran was later diagnosed with the condition in March 
2005.  The Veteran receives sporadic on-going treatment for 
this condition as well as depression.

Although the Veteran has been diagnosed with PTSD, no medical 
provider has linked the diagnosis with any specific in-
service occurrence. The preponderance of the medical evidence 
does not reflect diagnosis of PTSD in accordance with VA's 
regulation.  The VA records show complaints by the Veteran of 
flashbacks, with diagnoses of PTSD. The diagnoses, however, 
were made based on general descriptions of seeing dead bodies 
and his overall conflicted feelings of being in Vietnam 
rather than any specific in-service event(s) as required by 
VA regulation. See 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 
(requiring PTSD diagnoses to conform to the criteria in the 
DSM-IV).  However, the Board will assume for the purposes of 
this decision that the Veteran has received valid diagnoses 
of PTSD.

Nevertheless, the Board is unable to accept the diagnosis as 
based upon a confirmed stressor because the preponderance of 
the evidence is against a finding that the Veteran engaged in 
combat with the enemy during active service, and the record 
does not otherwise contain independent evidence which 
confirms his account of in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The Veteran's DD-214 and personnel records confirm the 
Veteran served as a light vehicle driver in Vietnam from 
September 1968 to December 1969, but none of the Veteran's 
earned medals and awards are prima facie indications of 
combat exposure.  The Veteran alleges he was awarded the 
combat ribbon, but no such award is indicated in his records.  
The fact that the appellant served in a "combat area" or 
"combat zone" does not mean that he himself engaged in 
combat with the enemy.  VAOPGCPREC 12-99.  Indeed, the 
Veteran concedes that although he was in a "combat area," 
he was not part of the ground power efforts in Vietnam.  
Rather, he alleges being exposed to hostile fire and bodies 
in the carrying out of his military duties.  Regrettably, 
there is no corroboration of such allegations in the record.  

The Board notes the Veteran's description of his military 
service is not ignored.  In conjunction with the Veteran's 
military occupational specialty as a light vehicle driver, 
which does not, on its face, denote combat service, the fact 
that he did not receive an award for combat service is 
probative evidence that he likely did not participate in 
combat.  Indeed, the Veteran does not allege that he directly 
participated in combat.

Therefore, there must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  "Credible supporting 
evidence" of a non-combat stressor may be obtained from 
service records or other sources.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  However, the regulatory requirement for 
"credible supporting evidence" means that "the appellant's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).

Here, the VA attempted, on numerous occasions, to verify the 
incidents described by the Veteran and obtain more detailed 
dates from the Veteran.  The Veteran indicated he could not 
provide specific dates because the events occurred generally 
during his entire time in Vietnam.  With such broad 
information given, the VA could not confirm the in-service 
stressful incidents described by the Veteran.  The Veteran's 
assertions that he was exposed to hostile fire and viewed 
dead bodies are not sufficient, by themselves, to establish 
this fact.  

Again, although the Veteran has been asked multiple times to 
identify more specific dates of the alleged stressful in-
service incidents responsible for his PTSD, the Veteran 
failed to supply such information.  His medical records 
indicate vague recollections of combat experience in Vietnam 
while serving as a truck driver and witnessing friends and 
civilians be killed.  The medical records also detail the 
Veteran's conflicting feelings about being in Vietnam, but 
service treatment records are silent as to any complaints, 
treatment or diagnoses of any psychological issues.  The 
Veteran further concedes he never sought treatment for these 
feelings while in the military.

As explained above, the Veteran was given countless 
opportunities to detail his alleged combat experiences in 
Vietnam, to include a hearing before the Board in January 
2009.  He was in Vietnam for over a year and without 
specifics of approximately when, where and what his combat 
experiences were, further investigation by the RO to verify 
his alleged stressors would be nothing short of a fishing 
expedition.  The Veteran also makes vague references to 
friends being killed in Vietnam, but again without specifics 
as to when, where and who, further research to verify the 
deaths by the RO would be fruitless. 

The VA has a duty to assist the Veteran with the development 
of his claim.  This duty, however, does not negate the 
Veteran's ultimate responsibility to assure that the VA 
receives all the information and evidence needed to 
substantiate his claim. The RO sent the Veteran multiple 
letters with PTSD questionnaires asking him to detail the 
alleged stressful in-service incidents responsible for his 
current condition.  The Veteran's responses were virtually 
identical, merely indicating the entire 15 month span he 
served in Vietnam as the specific dates of the stressors.  
Although the Board sympathizes with the Veteran's condition 
and the probable difficulty of reliving these events, it is 
ultimately the Veteran's responsibility to substantiate his 
allegations.  

Accordingly, the claim is denied as the preponderance of the 
evidence is against a finding that the Veteran engaged in 
combat with the enemy while on active duty, that there is no 
independent verification of his reported in-service 
stressors.  There is no benefit of the doubt that could be 
resolved in favor of the Veteran.  

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is noteworthy that this appeal stems from rating decisions 
that granted service connection and assigned initial ratings. 
Accordingly, "staged" ratings may be assigned for these 
issues, if warranted by the evidence. Fenderson v. West, 12 
Vet. App. 119 (1999).  As will be explained more thoroughly 
below, however, the Veteran's diabetes and hypertension 
remained consistent in severity throughout the appellate time 
frame and staged ratings, therefore, are not warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.


Diabetes Mellitus, type II

Diagnostic Code 7913 provides for ratings based on diabetes 
mellitus.  Diabetes that requires insulin and a restricted 
diet or oral hypoglycemic agents and restricted diet warrants 
a 20 percent evaluation.  A 40 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities. A 60 percent disability rating 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two complications that would not 
be compensable if separately rated.  A 100 percent disability 
rating requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, DC 
7913. 

The Veteran alleges his diabetic condition requires 
significant daily doses of insulin, a restricted diet and a 
strict exercise regimen.  Specifically, the Veteran testified 
before the Board in January 2009 that he is on a regulated 
schedule for exercise and works with a dietician four to five 
times a year to keep his diabetes under control.  The Veteran 
further alleges his diabetes affects many other areas of his 
body, to include his eyesight, and extremities.  

The Board notes the Veteran has been awarded separate, 
compensable ratings for other complications of his diabetes, 
to include diabetic retinopathy with glaucoma and peripheral 
neuropathy of the bilateral upper and lower extremities.  
Manifestations from these disabilities, therefore, may not 
support an increased rating for his diabetes here.  Rather, 
the rating of these disabilities is discussed separately in 
the remand portion of this opinion. 

Initially, the Board notes that despite the Veteran's 
allegations and hearing testimony indicating significant 
restrictions of activities due to his diabetes mellitus, 
restriction of activities must be objectively confirmed.  See 
Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The 
pertinent inquiry is whether there is medical, objective and 
probative evidence that the Veteran's diabetes mellitus 
requires restricted activities warranting an increased 
rating.  The Board concludes there is not.

The medical records indicate the Veteran has been treated 
privately since the 1990s for diabetes and by the VA starting 
in 2005.  The Veteran was afforded a VA examination in April 
2005 and, more recently, in May 2007.  The 2005 examiner 
indicated the Veteran uses insulin because oral medication 
proved unsuccessful, but ultimately diagnosed the Veteran 
with non-insulin dependent diabetes mellitus, type II.  

The Veteran was afforded a VA examination again in May 2007 
where the examiner diagnosed the Veteran with insulin-
dependent diabetes, adequately controlled.  The examiner 
noted the Veteran followed a low sodium diet and sees a 
doctor every three months for his diabetes.  The examiner 
also noted the Veteran has been asked to increase his 
activity by his regular treating physician and has never been 
asked to reduce his activities.  

The Veteran's VA outpatient treatment records from 2005 to 
2007 confirm regular treatment for insulin-dependent diabetes 
with restricted diet.  The records also indicate the Veteran 
is morbidly obese and has been repeatedly advised to increase 
his exercise regimen.  The VA outpatient treatment records 
are silent as to any restriction of activities, but rather 
indicate clear and consistent recommendations to increase 
activity.

The Board also finds noteworthy that the Veteran himself 
concedes his doctors advised him to increase his exercise 
regimen.  Indeed, the Veteran testified to the Board in 
January 2009 that the main diabetic complications to his life 
involve his poor eyesight and numb hands and feet.  While 
these disabilities are ancillary to the Veteran's service-
connected diabetes, the Veteran is already separately 
compensated for these additional complications of his 
diabetes and, therefore, they may not serve as a basis of an 
increased rating here.  

In short, the medical evidence as a whole simply does not 
indicate the Veteran has ever been medically advised to 
restrict his activities due to his diabetes and, indeed, has 
been medically advised to increase his activities.  

In regard to diabetic complications, the medical evidence 
indicates the Veteran's diabetes has caused numerous 
additional disabilities, to include diabetic retinopathy with 
glaucoma and peripheral neuropathy of the bilateral upper and 
lower extremities.  All of these complications are currently 
service-connected and compensably rated.  

His diabetic condition alone, however, does not warrant a 
rating greater than 20 percent for reasons aforementioned.  
Although the Veteran's diabetes requires daily insulin and 
restricted diet, the objective evidence does not indicate a 
restriction of activities or frequent hospitalizations due to 
hypoglycemic reaction.  Again, although the Veteran has 
numerous diabetic complications all complications are 
currently service-connected and separately rated at 
compensable levels.

Evaluation of the Veteran's condition under any other 
diagnostic code would not warrant a higher rating in the 
absence of symptomatology demonstrating pertinent pathology 
or a more debilitating condition thereunder.

Hypertension

The Veteran's hypertension is currently rated as 10 percent 
disabling under Diagnostic Code (DC) 7101. This DC provides 
for a 10 percent rating when diastolic blood pressure is 
predominantly 100 or more, or systolic pressure predominantly 
160 or more. A 10 percent evaluation is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control. A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.

While the Veteran's blood pressure has been measured on 
several occasions during the pendency of this appeal, his 
diastolic pressure has not been found to be predominantly 110 
or more, and his systolic pressure has not been found to be 
predominantly 200 or more, as would warrant a higher rating 
of 20 percent. 

Significantly, the Veteran was afforded a VA examination in 
April 2005 where the Veteran was diagnosed with hypertension, 
adequately controlled on medication, with three blood 
pressure readings reflecting a systolic pressure of 140, 144 
and 140 respectively; and diastolic pressure readings of 80 
all three times.

VA outpatient treatment records from 2005 to 2007 indicate 
blood pressure readings predominantly reflecting diastolic 
pressure ranging between 59 and 87 and systolic pressure 
ranging between 134 and 187. 

More recently, the Veteran was afforded an additional VA 
examination in May 2007 where the examiner found the 
Veteran's hypertension adequately controlled on four 
medications with no significant change since the 2005 VA 
examination.  

The Veteran also testified during his hearing before the 
Board in January 2009 that his hypertension requires four 
medications to stay adequately controlled, but otherwise did 
not indicate any other major manifestations.  

The medical evidence confirms the Veteran's hypertension 
requires several medications for adequate control, but there 
simply is no medical evidence indicating the Veteran's 
diastolic or systolic pressure readings ever surpassed 110 or 
200 respectively, warranting a higher rating.

Rather, the Veteran's systolic pressure has never been 
measured greater than 187 and his diastolic pressure has 
never been measured greater than 87.  In short, none of the 
medical findings supports an increased rating of 20 percent 
for the Veteran's hypertension.  Further, while the Board 
notes the Veteran is on four medications for his 
hypertension, the condition has been adequately controlled 
and his blood pressure readings have remained essentially 
consistent throughout the appellate timeframe.  

Overall, the preponderance of the evidence is against the 
award of increased ratings in excess of 20 percent and 10 
percent for the Veteran's service-connected diabetes 
mellitus, type II, and hypertension respectively. As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal. See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to an initial rating greater than 20 percent for 
diabetes mellitus, type II, is denied.

Entitlement to an initial rating greater than 10 percent for 
hypertension is denied.


REMAND

The Veteran alleges his eye and extremities disabilities are 
more severe than currently rated.  

As indicated above, with regard to increased ratings, the 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).  


Diabetic Retinopathy with Glaucoma of the Bilateral Eyes

Specifically, in regard to the Veteran's eyes, the Veteran 
testified during his January 2009 hearing before the Board 
that his eyesight is far worse than last examined.

The Veteran was last afforded an eye examination in May 2007, 
over two years ago.  At that time, the examiner noted the 
Veteran's right eye was legally blind, but further testing 
could not be completed due to pain.  The examiner noted the 
Veteran's right eye would likely have to be enucleated very 
soon.  The left eye exhibited distant visual acuity of 20/50 
with correction and near visual acuity of 20/40 with 
correction.  

During the Veteran's January 2009 hearing, the Veteran 
appeared wearing a right eye prosthetic and testified that 
the vision of his left eye has worsened.  VA outpatient 
treatment records after 2007 are not of record and, 
currently, there is no record of the actual time or placement 
of the right eye prosthetic.  The RO should make efforts to 
obtain recent VA outpatient treatment records because the 
file may not be currently complete.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (indicating that federal records 
are considered part of the record on appeal since they are 
within VA's constructive possession).

In light of the newly placed prosthetic and the Veteran's 
testimony of worsened visual acuity, a new VA examination is 
indicated.

Peripheral Neuropathy of the Bilateral Upper and Lower 
Extremities

Similarly, the Veteran indicates his lower and upper 
extremities cause numbness, weakness and stinging pain often 
to the point where he cannot effectively use them.  The 
Veteran further testified during his January 2009 hearing 
that he often contracts infections or other injuries to his 
hands and feet in which he will be unaware of due to the 
numbness.   

The Veteran was last afforded a VA examination in May 2007, 
over two years ago.  At that time, the examiner found no 
evidence of peripheral neuropathy.  The physical examination, 
however, merely included a pinprick test and not a more 
thorough nerve conduction study.  The Veteran at that time 
only complained of "transient" tingling and denied any 
numbness or weakness.  This is clearly in stark contrast to 
the symptoms described by the Veteran during his 2009 hearing 
before the Board.

The Veteran was also afforded a VA examination in April 2005 
where the examiner diagnosed the Veteran with peripheral 
neuropathy of the bilateral lower and upper extremities.  At 
that time, the Veteran complained of numbness of the legs, 
feet, arms and hands.  
 
VA outpatient treatment records confirm the Veteran is 
periodically treated for an infection, blister or other 
ailment of the hands and feet.  The records also confirm the 
Veteran's complaints of numbness and tingling. 

In light of the varying medical evidence and the Veteran's 
testimony, a new VA examination is warranted, to include a 
nerve conduction study.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records 
from the VA Medical Center in Dallas, 
Texas from May 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After the above records are obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examinations 
for his service-connected diabetic 
retinopathy with glaucoma and peripheral 
neuropathy of the bilateral upper and 
lower extremities to ascertain the current 
severity of each condition.  The examiners 
must conduct all necessary tests to 
ascertain the manifestations of the 
Veteran's conditions.  

Specifically, in regards to the Veteran's 
peripheral neuropathy, the examination 
should include an electromyography (EMG) 
and a nerve conduction study (NCS) to 
identify any found symptoms due to the 
Veteran's service-connected peripheral 
neuropathy of all four extremities. In 
particular, the examiner should indicate 
whether paralysis is present in any of the 
upper or lower extremities, and, if so, 
whether it is complete or incomplete. If 
incomplete paralysis is present, the 
examiner should state whether it is mild, 
moderate, moderately severe, or severe.  
The examiner should make clear which 
nerves are affected by the condition(s). 

The examiners should review pertinent 
documents in the claims folder and provide 
a complete rationale for any opinion given 
without resorting to speculation, 
resolving any conflicting medical opinions 
rendered, to include the May 2007 
examination results.

4.  After the above is complete, 
readjudicate the Veteran's claims.  If the 
claims remain denied, issue a supplemental 
statement of the case to the Veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


